Case 2:19-cr-00642-VAP Document 301 Filed 02/09/21 Page 1 of 2 Page ID #:5349




  1 THOMAS P. O’BRIEN, State Bar No. 166369
    IVY A. WANG, State Bar No. 224899
  2 NATHAN F. BROWN State Bar No. 317300
    BROWNE GEORGE ROSS
  3 O’BRIEN ANNAGUEY &ELLIS LLP
    801 South Figueroa Street Suite 2000
  4 Los Angeles, CA 90017
    Telephone: (213) 725-9800
  5 Facsimile: (213) 725-9808
    E-mail: tobrien@bgrfirm.com
  6
    EVAN J. DAVIS, State Bar No. 250484
  7 HOCHMAN SALKIN TOSCHER PEREZ P.C.
    9150 Wilshire Boulevard, Suite 300
  8 Beverly Hills, California 90212-3414
    Telephone: (310) 281-3200
  9 Facsimile: (310) 859-1430
    E-mail: davis@taxlitigator.com
 10
    Attorneys for Defendant
 11 IMAAD SHAH ZUBERI
 12
                                     UNITED STATES DISTRICT COURT
 13
                                 CENTRAL DISTRICT OF CALIFORNIA
 14
 15
      UNITED STATES OF AMERICA,                        Case No. LACR19-00642-VAP
 16                                                    Case No. LACR20-00155-VAP
                        Plaintiff,
 17                                                    DECLARATION OF DEFENDANT
                  vs.                                  IMAAD SHAH ZUBERI
 18                                                    CONSENTING TO PROCEED BY
      IMAAD SHAH ZUBERI,                               VIDEOCONFERENCE FOR THE
 19                                                    FEBRUARY 9, 2021 STATUS
                        Defendant.                     CONFERENCE
 20
                                                       Judge: Hon. Virginia A. Phillips
 21                                                    Date: February 9, 2021
                                                       Time: 10:00 a.m.
 22
 23
 24
 25
 26
 27
 28
      1753618.1                                       Case No. LACR19-00642-VAP; LACR20-00155-VAP
                  DECLARATION OF DEFENDANT IMAAD SHAH ZUBERI CONSENTING TO PROCEED BY
                                           VIDEOCONFERENCE
Case 2:19-cr-00642-VAP Document 301 Filed 02/09/21 Page 2 of 2 Page ID #:5350
